CAUSE NO. 38,802-A

THE STATE OF TEXAS                                  IN THE 188™ DISTRICT COURT

vs                                                  IN AND FOR
                                                                                      FILED IN
MOISES RENTERIA                                                      6th COURT OF APPEALS
                                                     GREGG COUNTY, TEXAS
                                                                                 TEXARKANA, TEXAS
                                                                                                FILED
                                                                               6/23/2015 11:01:46 AM
                                                                                            GREGG COUNTY. TEXAS
                                                                                    DEBBIE AUTREY
                                                                                        Clerk MAY l H. 2015
                                        NOTICE OF APPEAL



TO THE HONORABLE JUDGE OF THIS COURT:

       NOW COMES Moises Renteria, Defendant, in the above styled and numbered cause, within 30

days of the trial court judgment, and gives this Notice of Appeal to the Sixth District Court of Appeals

in Texarkana, Texas, from the Judgment of Conviction.



                                                     Respectfully submitted,




                                                     Tim Cone, Attorney for Defendant
                                                     P.O. Box 413
                                                     Gilmer, TX 75644
                                                     903-725-6270 (fax) 903-725-5494
                                                     State Bar #04660350
                                                     e-mail: timcone6@aol.com


                                   CERTIFICATE OF SERVICE

       I do hereby Certify that a true and correct Copy of the above foregoing document was this date
provided to the Attorney for the State.
       Date: JjZ                                           CAUSE NO. 38,802-A                                       FILED
                                                                                               GREGG COUNTY. TEXAS

THE STATE OF TEXAS                                    IN THE 188TH DISTRICT COURT
                                                                                                 MAY 2 8 2015
v.                                                    IN AND FOR
                                                                                          ~O'CLOCK              (\_M
MOISES RENTERIA                                       GREGG COUNTY, TEXAS                 81      ~=
             DEFENDANT'S REQUEST FOR CLERK'S AND COURT REPORTER'S
                        RECORD AND EXHIBITS ON APPEAL


          COMES NOW, the Defendant and files this his Request for Clerk' s and Court Reporter's

Record and Exhibits on Appeal, pursuant to the Texas Rules of Appellate Procedure, and requests that

the Clerk and Court Reporter of this Court make and prepare the following matters for inclusion in the

appellate record:

1. Indictment or criminal information.

2. All motions and pleadings filed by the Defendant, including the following:

     A. Motion for Discovery
     B. Motion for Production and Inspection of Evidence and Information which may lead to
          Evidence(Brady v. Maryland)
     C.   Defendant's Motion for List of State's Witnesses
     D.   Defendant' s Motion for court reporter to transcribe proceedings
     E.   Defendant' s Motion for Election as to Punishment
     F.   Defendant's Motion for Severance
     G.   Defendant' s Motion for Continuance
     H.   Defendant's Motion to Suppress Evidence
     I.   Defendant's Motion to Suppress Statements
   J.   Defendant' s Motion to Suppress Extraneous Offenses
   K.   Defendant' s Motion in Limine
   L.   Defendant's Exceptions to the Indictment and Motion to Quash
   M.   Defendant' s Motion Challenging in Court Identification
   N.   Defendant' s Application for Probation from the jury.
   0.   Motion to Disclose Identity of Informer
   P.   All written trial objections
   Q.   Motion to Shuffle Jury Panel
   R.   Motion for Hearing to Determine Qualification of Reputation/Character Witnesses
   S.   Defendant's Written Rule 609(f) Request
   T.   Defendant' s Motion for Change of Venue and Supporting Affidavits
   U.   Motion for an Instructed Verdict

3. State' s pleadings, including the Motions in Limine and all Rulings of the Court thereon

4. Court' s dockets sheet and all docket entries made by the Court

5. List of entire persons, including the lists of the Court, the State, and the Defendant

6. The strike list reflecting the strikes made by the State and the list reflecting the names of the venire
   persons who sat as jurors at this trial

7. Transcription of the Vair Dire Examination of the composition of the jury panel, including all
   statement and agreements made by the Court, the State, the Defendant, the Defense counsel, and
   the venire persons

8. Transcription of the hearing challenging the compositions of the jury on Constitutional and
   statutory grounds, including Batson grounds, and the ruling of the Court thereon

9. Transcription of the Opening Statements made by counsel for the Defendant

10. Transcription of the testimony of all witnesses, and all Evidence introduced, during all pre-trial
    hearings and the hearings on the State' s Motion to Revoke the Defendant's Community
    Supervision, including the following:

   A. Hearings on the Defendant' s Motion to Suppress
   B.   Hearings on admissibility of in court identification
   C.   Hearing on admissibility of extraneous offenses
   D.   Hearing on admissibility of a Defendant' s statement
   E.   Hearing challenging the sufficiency of the indictment of criminal information
   F.   All hearings conducted on each defense motion

11. Transcription of the testimony of all witnesses, and all evidence introduced, during the trial and/or
    hearings, including the hearings to determine guilt/innocence and the punishment

12. Transcription of the testimony of all witnesses and all evidence introduced at hearings held outside
    the presence of the jury, including the rulings of the Court.
•




13. All verbal and written communications between the Trial Court and the jury

14. All communications between the Trial Court, the Defendant, counsel for the Defendant, and
    counsel for the State

15. All defense objections, verbal and in writing, made by the Defendant to the Court's Charge
    submitted to the jury during the trial, on the issues of guilt/innocence and punishment, and all
    ruling of the Court thereon

16. All defense requested instructions, verbal and in writing, made by the Defendant to the Court's
    charge submitted to the jury during the trial on the issues of guilt/innocence and punishment and all
    ruling of the Court thereon

17. All jury arguments of counsel for the State and counsel for the Defendant, during the hearings to
    determine guilt/innocence and punishment

18. The respective verdicts of the jury at the hearings to determine guilt/innocence and punishment

19. All notes and other communications sent by the jury to the Court, the Court's response thereto and
    all defense objections and requested instructions made by the defense to each such jury note and
    the response of the Court

20. A transcription of all hearings in conjunction with the Defendant's probation revocation hearing

21. All defense pleadings in conjunction with the Defendant's plea of guilty including the waiver of
    jury, plea of guilty/nolo contendere, and judicial confession; the plea bargain agreement; and the
    Court's admonition of rights

22. The judgment and sentence of the Court

23. Defendant's original Motion for New Trial and all amended Motions for New Trial

24. Transcription of all testimony and all evidence introduced at the hearing on the Defendant's
    Motion for New Trial and Amended Motion for New Trial, and Amended Motion for New Trial,
    and the Order of the Court thereon

25. Defendant's Notice of Appeal

26. The originals of all exhibits introduced into evidence before the jury

27. The originals of all exhibits introduced into evidence before the Court

28. Defendant' s affidavit of Indigency and Motion for Free Transcript

29. Defendant's Request for Clerk's and Court Reporter' s Record and Exhibits on Appeal
•




    WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully prays that the Clerk and

    the Court Reporter of this Court will make and prepare the foregoing materials and include them in

    the appellate in this cause on appeal.




                                             Tim Cone
                                             COUNSEL FOR DEFENDANT
                                             P.O. Box 413
                                             Gilmer, Texas 75644
                                             903-725-6270 Fax 903-725-5494
                                             State Bar #04660350




                                      CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct Copy of the
    above foregzoi)~ docpm,,ent was this date provided to the Attorney for the State.
       Date: _ !2G ij2

                        r                       2
                                             -T-i~_,L.,,,                                                                                              FILED
                                                                                          GREGG COUNTY. TEXAS
                                         CAUSE NO. 38,802-A

THE STATE OF TEXAS                                     IN THE 188TH DISTRICT COURT           MAY 2 9. 2015

                                                                                        qti) O'CLOCK      tJ\..   M

v                                                      IN AND FOR                       ~~
MOISES RENTERIA                                        GREGG COUNTY, TEXAS



    ORDER FOR DEFENDANT'S REQUEST FOR CLERK'S AND COURT REPORTER'S

                             RECORD AND EXHIBITS ON APPEAL



       The foregoing Defendant's Request for Clerk's and Court Record and Exhibits on Appeal filed

by the Defendant was properly and timely brought to the attention of the Court and the Court finds that

same has merit. It I hereby ordered that the Clerk and each Court Reporter involved in the proceedings

herein make and prepare all matters set forth in the Defendant's Request for Clerk's and Court

Reporter's Record and Exhibits on Appeal, and file said matters with the Clerk of the Court of Appeals

immediately upon completion, and that the Clerk and each Court Reporter furnish a copy of said

documents to counsel for Defendant.

       Signed and entered this the 1. S ti-\ day of   11'\1\   "'1   '2015.




                                      JUDGE